

115 SJ 65 IS: Relating to the disapproval of the proposed export to the Government of the Kingdom of Bahrain of certain defense articles and services.
U.S. Senate
2018-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA115th CONGRESS2d SessionS. J. RES. 65IN THE SENATE OF THE UNITED STATESOctober 10, 2018Mr. Paul introduced the following joint resolution; which was read twice and referred to the Committee on Foreign RelationsJOINT RESOLUTIONRelating to the disapproval of the proposed export to the Government of the Kingdom of Bahrain of
			 certain defense articles and services.
	
 That the issuance of a letter of offer with respect to any of the following proposed exports to the Government of the Kingdom of Bahrain is hereby prohibited:
 (1)The proposed sale of 120 Guided Multiple Launch Rocket System (GMLRS) M31 Unitary Rocket Pods, six (6) rockets per pod, for a total of seven hundred twenty (720), described in Transmittal No. 18–22.
 (2)The proposed sale of one hundred ten (110) Army Tactical Missile System (ATACMS) M57 T2k Unitary missiles, described in Transmittal Number 18–22.
 (3)The proposed sale of publications, personnel training and training equipment, software development, United States Government and contractor engineering, technical and logistics support services; and other related elements of logistical and program support intended for the items listed in the sale, described in Transmittal Number 18–22.